Citation Nr: 0802290	
Decision Date: 01/22/08    Archive Date: 01/30/08

DOCKET NO.  05-22 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to specially adapted housing. 

2.  Entitlement to a special home adaptation grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from July 1965 to September 
1972.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Louis, Missouri.


FINDINGS OF FACT

1.  Service connection is presently in effect for post-
traumatic stress disorder (PTSD) (100 percent) and gouty 
arthritis (noncompensable).  

2.  The competent medical evidence indicates that the 
veteran's right above-the-knee amputation was due to a 
nonservice-connected disability and he does not have a 
permanent and total service-connected disability that 
produces loss of use of any other extremity, blindness in 
both eyes (having only light perception), or residuals of 
organic disease or injury which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair. 

3.  The veteran is not entitled to compensation for permanent 
and total disability which is due to blindness in both eyes 
with 5/200 visual acuity or less, or includes the anatomical 
loss or loss of use of both hands.  


CONCLUSIONS OF LAW

1.  The criteria for specially adapted housing assistance 
have not been met.  38 U.S.C.A. §§ 2101(a), 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.809 (2007).  

2.  The criteria for special home adaptation grant have not 
been met.  38 U.S.C.A. §§ 2101(b), 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.809a (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable AOJ decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify as to the claims by means of 
an August 2004 letter from the AOJ to the appellant.  The 
letter informed him of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  The veteran was also asked to submit 
pertinent evidence and/or information in his possession to 
the AOJ.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable 
agency of original jurisdiction decision.  Because VCAA 
notice in this case was accomplished prior to the initial AOJ 
adjudication denying the claims, the timing of the notice 
does comply with the express requirements of the law as found 
by the Court in Pelegrini.  
Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service VA treatment and examination.  Additionally, the 
claims file contains the veteran's statements in support of 
his claims, including in his application for specially 
adapted housing or a special home adaptation grant.  The 
Board has carefully reviewed his statements and concludes 
that there has been no identification of further available 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claims.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claims.  Essentially, 
all available evidence that could substantiate the claims has 
been obtained. 

Legal criteria and analysis

To establish entitlement to specially adapted housing under 
38 U.S.C.A. § 2101(a), a veteran must be entitled to 
compensation for permanent and total disability due to (1) 
the loss, or loss of use, of both lower extremities, such as 
to preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair; (2) blindness in both eyes, having 
only light perception, plus the anatomical loss or loss of 
use of one lower extremity; (3) the loss or loss of use of 
one lower extremity together with residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair; or (4) the loss or 
loss of use of one lower extremity together with the loss or 
loss of use of one upper extremity which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.  
38 C.F.R. § 3.809 (2007).  

In considering whether the veteran is entitled to assistance 
in acquiring specially adapted housing, it should be noted 
that only the disabilities for which service connection is 
currently in effect may be taken into consideration in 
reaching a decision on the veteran's claim.  See Kilpatrick 
v. Principi, 16 Vet. App. 1, 6 (2002); Kilpatrick v. 
Principi, 327 F.3d 1375, 1381-82 (Fed. Cir. 2003) (holding 
that, despite the language of section 1151 that appeared to 
limit its scope to compensation under chapters 11 and 13 of 
title 38, certain housing benefits under 38 U.S.C.A. § 2101 
were available to a veteran injured in a VA hospital).

The veteran asserts that his service-connected conditions 
warrant entitlement to both the grant and the specially 
adapted housing.  The veteran has stated that he is unable to 
ambulate without the use of a wheelchair or cane.  See 
Substantive Appeal, received in July 2005.

Initially, the Board notes that the veteran has had active 
duty service as required by 38 C.F.R. § 3.809(a).  Also, in 
the present case, service connection is in effect for PTSD 
(100 percent) and gouty arthritis (noncompensable).  Given 
these particular-service connected disabilities, in 
adjudicating the claims on appeal, consideration may not be 
given to any impairment of vision or impairment of function 
of the upper extremities.  The Board will now consider 
whether the veteran has the loss, or loss of use, of both 
lower extremities, such as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair; or the loss 
or loss of use of one lower extremity together with residuals 
of organic disease or injury which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair.

The record reflects that the veteran had a right above-the-
knee amputation (AKA) performed in June 1999.  The medical 
evidence of record indicates that the right AKA was due to 
nonservice-connected peripheral vascular disease (PVD).  See 
VA prosthetics notes, dated in December 1999 and in January 
2000.  A June 1999 VA physical therapy record noted upon 
objective examination that the veteran stands with left lower 
extremity support only and had fair balance.  It was also 
noted that he had wheelchair mobility with the left lower and 
upper extremities.  A July 2002 VA discharge summary noted 
that the veteran's gait was "assisted with cane" and that 
he had a wide-swinging right leg.  It was noted that he had 
5/5 strength in his left lower and upper extremities.  See 
also October 2003 VA rehabilitation consultation record 
(noting 5/5 strength in left lower and upper extremities).  
The record also shows that the veteran was independent with 
activities of daily living and able to don and doff 
prosthesis.  See VA prosthesis adjustment and training 
record, dated in September 2002 (noting also that the veteran 
could walk with a limp).  A January 2004 VA prosthetics 
record noted that the veteran had functional range of motion 
of the affected limb.  A March 2004 VA physician consultation 
report notes that the veteran and his caregiver confirm no 
difficulties with transfers into the truck he drives.  It was 
further noted that a scooter lift would be installed into the 
bed of the truck to transport a power wheelchair.  

Upon a review of the VA medical evidence in the claims 
folder, the Board finds no evidence confirming that the 
veteran has the loss, or loss of use, of both lower 
extremities, such as to preclude locomotion without the aid 
of braces, crutches, canes, or a wheelchair; or the loss or 
loss of use of one lower extremity together with residuals of 
organic disease or injury which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair.  The Board 
notes that the veteran's has numerous non-service connected 
disabilities that contribute to his disability, including 
PVD.  See, e.g., October 2003 VA rehabilitation consultation 
record (listing the veteran's past medical history).

In this regard, the Board acknowledges the severity of the 
veteran's service-connected disabilities, primarily his PTSD.  
However, the record shows that the veteran has a right AKA 
with prosthesis in place and that he has the ability to drive 
a truck.  See March 2004 VA physician consultation.  Although 
the evidence shows the equivalent of loss of use of the right 
lower extremity with the use of prosthesis, the competent 
medical evidence shows that the right AKA was due to a 
nonservice-connected disability.  See 38 C.F.R. §§ 3.350(b) 
and 4.63 (2007) (stating that the loss of use of a hand or 
foot will be held to exist when no effective function remains 
other than that which would be equally well served by an 
amputation stump at the site of election below elbow or knee 
with use of a suitable prosthetic appliance).  The Board 
further notes that the veteran does not have a service-
connected disability consisting of residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair.  The medical 
evidence also has not revealed blindness in both eyes.  See 
February 1999 VA examination report (noting visual acuity 
without correction in the distance was 20/20 in the right eye 
and 20/20 in the left eye with pupils that were equal, round, 
and reactive without afferent papillary defect); see also 
July 2002 VA discharge summary (noting pupils that were 
equal, round, and reactive to light as well as noting that 
extraocular muscles were intact).  In view of the foregoing, 
the Board finds that the preponderance of the evidence is 
against a finding that the veteran meets the criteria listed 
at 38 U.S.C.A. § 2101(a) and 38 C.F.R. § 3.809.

Where entitlement to assistance in acquiring specially 
adapted housing is not established, an applicant may 
nevertheless qualify for a special home adaptation grant.  
This benefit requires that the evidence show permanent and 
total service-connected disability that either results in 
blindness in both eyes with 5/200 visual acuity or less, or 
involves the anatomical loss or loss of use of both hands.  
38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a(b).  In the present 
case, the veteran has not asserted, nor does the record show, 
service-connected blindness in both eyes with 5/200 visual 
acuity or less, or service-connected anatomical loss or loss 
of use of both hands, as previously described.  See July 2002 
VA discharge summary; see also December 1999 VA primary care 
record (noting grip strength of 5/5 of the left upper 
extremity).  Therefore, a special home adaptation grant is 
also not warranted.  

For the foregoing reasons, the Board concludes that 
entitlement to specially adapted housing or a special home 
adaptation grant is not warranted under the applicable 
criteria.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).




ORDER

Entitlement to specially adapted housing assistance is 
denied.

Entitlement to a special home adaptation grant is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


